UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6188


DALE S. EPPS,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Richard Mark Gergel, District Judge.
(1:09-cv-02007-RMG)


Submitted:   May 26, 2011                   Decided:   June 1, 2011


Before KING, SHEDD and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dale S. Epps, Appellant Pro Se.      Donald John Zelenka, Deputy
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dale    S.     Epps    seeks    to    appeal     the       district         court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The   district     court    referred       this   case      to    a    magistrate           judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).

The   magistrate     judge        recommended       that    relief         be    denied          and

advised    Epps    that    failure     to    file    timely       objections           to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely        filing     of     specific          objections            to     a

magistrate       judge’s     recommendation          is     necessary           to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned        of     the        consequences               of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                     Epps

has     waived    appellate        review    by     failing       to       file        specific

objections after receiving proper notice.                        Accordingly, we deny

a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented         in   the        materials

before    the    court     and    argument      would      not   aid       the       decisional

process.



                                                                                      DISMISSED

                                            2